The summaries of the Colorado Court of Appeals published opinions
  constitute no part of the opinion of the division but have been prepared by
  the division for the convenience of the reader. The summaries may not be
    cited or relied upon as they are not the official language of the division.
  Any discrepancy between the language in the summary and in the opinion
           should be resolved in favor of the language in the opinion.


                                                                   SUMMARY
                                                              October 8, 2020

                               2020COA144

No. 19CA0804, Suydam v LFI Fort Pierce — Agency —
Respondeat Superior; Civil Procedure — Voluntary Dismissal

     A division of the court of appeals analyzes the scope of the

“going-and-coming” rule, which addresses whether an employer

may be held liable for damages caused by the negligence of one of

its employees while the employee is commuting between work and

home or another personal destination. The division affirms the

district court’s denial of a jury instruction on the going-and-coming

rule because the evidence presented at trial did not support the

instruction. In addition, the division examines novel procedural

issues arising from the voluntary dismissal of a plaintiff’s claims

against fewer than all defendants before or during trial under

C.R.C.P. 41(a)(1)(A) and the district court’s change in a party’s

status from defaulted defendant to nonparty at fault during trial.
The division concludes that the change in the party’s status did not

prejudice the appealing defendant because the district court

instructed the jury that the nonparty was liable to plaintiffs. Lastly,

the division concludes that the appellant did not preserve its

challenge to the jury’s damage award.
COLORADO COURT OF APPEALS                                       2020COA144


Court of Appeals No. 19CA0804
City and County of Denver District Court No. 17CV33350
Honorable Stephen M. Munsinger, Judge


Gary W. Suydam and Lisa Linch-Suydam,

Plaintiffs-Appellees,

v.

LFI Fort Pierce, Inc.,

Defendant-Appellant.


                           JUDGMENT AFFIRMED

                                 Division VII
                         Opinion by JUDGE LIPINSKY
                         Navarro and Tow, JJ., concur

                         Announced October 8, 2020


Mann & Maximon, LLC, Stuart Mann, Joshua Maximon, Boulder, Colorado;
Connelly Law, LLC, Sean Connelly, Denver, Colorado, for Plaintiffs-Appellees

Gibson, Dunn & Crutcher LLP, Gregory Kerwin, Julie Hamilton, Denver,
Colorado; Wheeler Trigg O’Donnell LLP, Frederick R. Yarger, Denver, Colorado,
for Defendant-Appellant
¶1    Appellee Gary W. Suydam was severely injured when he was

 struck by two cars while riding his bicycle through an intersection.

 As a result of the collisions, he was rendered a quadriplegic and

 requires help with nearly every aspect of daily living. The driver of

 the first car was Chelsea Brewer, an employee of appellant LFI Fort

 Pierce, Inc. The driver of the second car was Stephen Tecmire.

¶2    Suydam and his wife, Lisa Linch-Suydam, filed a lawsuit

 against Brewer, LFI, Tecmire, and other defendants not relevant to

 this appeal. In their complaint, the Suydams alleged that LFI was

 liable for any damages awardable against Brewer because she was

 performing job duties for LFI at the time of the accident. The

 Suydams sought damages in three categories — economic loss,

 physical impairment or disfigurement, and loss of consortium.

 They obtained a default against Tecmire after he failed to respond to

 their complaint.

¶3    At the conclusion of a six-day trial, a jury awarded the

 Suydams more than $54 million in damages, including more than

 $32 million in damages for physical impairment or disfigurement.

 The jury determined that Brewer (and thus LFI, as Brewer’s




                                   1
 employer at the time) was responsible for ninety percent, and

 Tecmire was responsible for ten percent, of the Suydams’ damages.

¶4    On appeal, LFI challenges the verdict and the damage award

 on three grounds.

¶5    First, LFI asserts that the trial court erred by failing to give the

 jury a separate instruction on the “going-and-coming” rule, which

 addresses when an employer is liable for the actions of an employee

 who is traveling between work and home or another personal

 destination. We decide that LFI was not entitled to an instruction

 on the going-and-coming rule because the scope of work instruction

 the court gave the jury was supported by the evidence presented at

 trial, while LFI’s proffered instructions were not. The evidence

 showed that, at the time of the incident, Brewer was engaged in an

 act or performing a duty under the express or implied direction of

 LFI. Moreover, Brewer never testified that she was driving home or

 to another personal destination when her vehicle collided with Gary

 Suydam.

¶6    Second, LFI argues that the trial court erred by changing

 Tecmire’s status from a defaulted defendant to a nonparty on the

 second day of trial, and that the error is grounds for a new trial.


                                    2
 We disagree because the trial court’s determination regarding

 Tecmire’s status did not prejudice LFI.

¶7    Third, LFI challenges the jury’s damage award on two

 grounds. LFI contends that the Suydams’ counsel impermissibly

 argued that the jury should calculate damages for physical

 impairment or disfigurement on a per diem basis. In addition, LFI

 contends that the damage award must be set aside because

 Colorado law does not draw a meaningful distinction between those

 noneconomic damages that are subject to a statutory cap and

 noneconomic damages for physical impairment or disfigurement,

 which are not capped. We need not address these arguments,

 however, because LFI did not preserve them.

¶8    For the above reasons, we affirm the judgment.

                   I.    The Going-and-Coming Rule

¶9    LFI contends that the trial court reversibly erred by declining

 to instruct the jury on the going-and-coming rule, and thereby

 failed to provide the jury with the applicable legal rule for assessing

 LFI’s principal defense at trial — that Brewer had been driving

 home and was not working for LFI when she struck Gary Suydam.

 We are not persuaded.


                                    3
                         A.    Standard of Review

¶ 10   A trial court must correctly instruct the jury on all matters of

  law. Day v. Johnson, 255 P.3d 1064, 1067 (Colo. 2011). We review

  de novo whether “a particular jury instruction correctly states the

  law” and whether the “instructions as a whole accurately informed

  the jury of the governing law.” Id. Because trial courts have broad

  discretion to fashion the form and style of instructions, we review

  “for abuse of discretion a trial court’s decision not to give a

  particular jury instruction.” Schuessler v. Wolter, 2012 COA 86,

  ¶ 10, 310 P.3d 151, 158; see Vista Resorts, Inc. v. Goodyear Tire &

  Rubber Co., 117 P.3d 60, 70 (Colo. App. 2004) (“When instructing

  the jury in a civil case, the trial court shall use those instructions

  contained in the Colorado Jury Instruction (CJI) that apply to the

  evidence under the prevailing law. The court’s rejection of

  instructions not contained in CJI is reviewed for abuse of

  discretion.”) (citation omitted). “A court abuses its discretion when

  its ruling is manifestly arbitrary, unreasonable, unfair, or when it

  misapplies the law.” Nibert v. Geico Cas. Co., 2017 COA 23, ¶ 8, ___

  P.3d ___, ___.




                                      4
                           B.   Legal Authority

                  1.    Nonstandard Jury Instructions

¶ 11   A trial court does not abuse its discretion by rejecting a

  tendered jury instruction lacking evidentiary support. Melton v.

  Larrabee, 832 P.2d 1069, 1072 (Colo. App. 1992). “A party is

  entitled to a jury instruction only when it is supported by the

  evidence . . . . Further, there must be more than a mere scintilla of

  evidence to support an instruction.” Id. (citations omitted); see

  Devenyns v. Hartig, 983 P.2d 63, 70 (Colo. App. 1998) (affirming

  trial court’s refusal to give a jury instruction that lacked evidentiary

  support).

¶ 12   Moreover, “[t]he trial court may not assume the role of an

  advocate and bears no responsibility to redraft tendered civil

  instructions to correct errors in those instructions.” Garhart ex rel.

  Tinsman v. Columbia/Healthone, L.L.C., 95 P.3d 571, 587 (Colo.

  2004); see Hansen v. State Farm Mut. Auto. Ins. Co., 957 P.2d 1380,

  1384-85 (Colo. 1998) (holding that requiring a trial court to redraft

  incorrect civil instructions “would be tantamount to interjecting the

  trial judge into the strategic decision-making of both parties in

  every trial”); cf. Short v. Kinkade, 685 P.2d 210, 211-12 (Colo. App.


                                     5
  1983) (reversing trial court’s refusal to modify pattern instruction

  because the proposed modification “sufficiently informed the trial

  court of plaintiff’s position to trigger the trial court’s duty to modify

  the draft instruction and to instruct the jury correctly on the

  applicable law”).

               2.     The Respondeat Superior Doctrine and
                          the “Going-and-Coming” Rule

¶ 13   Under the doctrine of respondeat superior, an employer is

  liable for torts committed by its employee while acting within the

  scope of his or her employment. Stokes v. Denver Newspaper

  Agency, LLP, 159 P.3d 691, 693 (Colo. App. 2006). “The employer is

  liable if the employee’s conduct was motivated by an intent to serve

  the employer’s interests and connected to acts the employee was

  authorized to perform.” Id.

¶ 14   Respondeat superior rests on the theory that “the employee

  acts on behalf of the employer when the employee is within the

  scope of his or her employment.” Raleigh v. Performance Plumbing

  & Heating, 130 P.3d 1011, 1019 (Colo. 2006). Because an

  “employer has the right to control the employee’s performance”

  within the scope of employment, the employer is held liable for the



                                      6
  employee’s acts. Daly v. Aspen Ctr. for Women’s Health, Inc., 134
P.3d 450, 452 (Colo. 2005).

¶ 15   “The question of whether an employee [wa]s acting within the

  scope of the employment is a question of fact . . . .” Raleigh, 130
P.3d at 1019.

¶ 16   Respondent superior cases often involve a factual dispute

  regarding whether the employee was acting within the scope of his

  or her employment at the time of the act that injured the plaintiff.

¶ 17   The going-and-coming rule informs the scope of the

  employment relationship in cases where the employee was

  commuting between work and home or another personal

  destination at the time of the injury to the plaintiff. Stokes, 159
P.3d at 693; Beeson v. Kelran Constructors, Inc., 43 Colo. App. 505,

  507, 608 P.2d 369, 371 (1979); see Pierson v. Helmerich & Payne

  Int’l Drilling Co., 209 Cal. Rptr. 3d 222, 230 (Ct. App. 2016) (“The

  going and coming rule is used in tort law to determine the scope of

  employment for purposes of respondeat superior liability.”).

¶ 18   The Colorado version of the going-and-coming rule provides

  that “an employee traveling from . . . work to his home or other

  personal destination, after completing his day’s work, cannot


                                     7
  ordinarily be regarded as acting in the scope of his employment so

  as to charge the employer for the employee’s negligence in the

  operation of the [employee’s] car.” Beeson, 43 Colo. App. at 507,

  608 P.2d at 371 (quoting Balise v. Underwood, 428 P.2d 573, 577

  (Wash. 1967)).

¶ 19   The rule has several exceptions, including when “the employee

  was engaged in an[] act connected to his work or [was] furthering

  [the employer’s] interests” at the time of the injury-causing conduct.

  Stokes, 159 P.3d at 696; see also Engler v. Gulf Interstate Eng’g,

  Inc., 258 P.3d 304, 310 n.9 (Ariz. Ct. App. 2011) (holding that the

  going-and-coming rule does not apply where “the employee’s trip

  was of such character or importance that it would have

  necessitated a trip by someone else if the employee had not handled

  it in combination with his otherwise personal journey to or from

  work”), aff’d, 280 P.3d 599 (Ariz. 2012); Anderson v. Pac. Gas &

  Elec. Co., 17 Cal. Rptr. 2d 534, 536 (Ct. App. 1993) (“Generally, an

  exception to the going-and-coming rule will be found when the

  employer derives some incidental benefit from the employee’s trip.”).




                                    8
       C.     The Evidence Showed that Brewer Was Acting Within the
             Scope of Her Employment, and Was Not Driving Home or to
            Another Personal Destination, at the Time Her Vehicle Struck
                                   Gary Suydam

  1.        The Testimony Regarding Brewer’s Actions on the Day of Gary
                                 Suydam’s Injury

¶ 20        A significant portion of the trial focused on whether Brewer

  was acting within the scope of her employment with LFI when her

  vehicle struck Gary Suydam. LFI is a temporary employment

  company that provides workers for LFI’s customers. The parties

  agreed that, at the time of the accident, Brewer was driving from the

  job site of an LFI customer to one of LFI’s offices.

¶ 21        The undisputed evidence showed that, at that time, Brewer

  was transporting two other LFI employees, LFI equipment, and a

  work order documenting the number of hours the three LFI

  employees had worked that day and containing information about

  the customer. Most significantly, the work order included the

  customer’s personnel requirements for the following day. Brewer

  testified as follows:

            •    On the date of the incident, she arrived at LFI’s office and

                 waited for a job assignment. Initially, she told LFI that

                 she did not have a vehicle, but after waiting for work for


                                         9
            approximately three hours while other employees with

            vehicles received assignments, she informed LFI that she

            had a vehicle. LFI promptly gave her an assignment.

            (LFI maintained separate lists for employees with and

            without access to a vehicle.)

       •    As part of the assignment, she was to drive herself and

            two other LFI employees to and from the job site.

       •    One of the other employees left an identification card at

            LFI’s office as collateral for the equipment he borrowed

            from LFI for the day.

       •    Before she concluded her work for the day, she was

            required to return LFI’s equipment and the completed

            work order to LFI’s office.

       •    LFI provided Brewer with directions from its office to the

            job site. She was following those directions in the reverse

            direction when her vehicle struck Gary Suydam.

       •    After the collision, she drove to LFI’s office to return the

            equipment and pick up her paycheck.

¶ 22   During the defense case, LFI representatives testified that




                                    10
•   LFI does not favor employees with vehicles when

    distributing job assignments and does not require

    employees with vehicles to drive other employees without

    vehicles to a job site.

•   LFI’s written transportation policy, which Brewer signed,

    stated that employees shall “provide transportation from

    [LFI] to the customer’s premises or job site,” which LFI’s

    witnesses interpreted to mean that it “is entirely up to

    the employees” how they get to and from a job site.

•   LFI does not control the route employees take while

    commuting, reimburse them for mileage or the cost of

    public transportation while commuting, or encourage

    them to carpool.

•   LFI pays its employees only for the time they are working

    at a job site, and not for the time they spend traveling to

    or from the site.

•   LFI does not require its employees to return to its office

    after they finish working for the day, even if the

    employees are in possession of a completed work order or

    LFI equipment.

                              11
            •      LFI’s employees can pick up their paychecks at any time.

            •      The job site at which Brewer and the other employees

                   had worked that day was approximately one mile from

                   LFI’s office.

            •      LFI’s office is near a major bus line and a light rail

                   station.

            •      Brewer’s possession of a vehicle was irrelevant to the job

                   assignment.

¶ 23        LFI’s counsel did not ask Brewer about her next destination

  after she stopped at LFI’s office following the incident. No evidence

  at trial showed that Brewer was heading home or to another

  personal destination at the time her vehicle struck Gary Suydam.

       2.       LFI’s Proposed Instructions on the Going-and-Coming Rule

¶ 24        Following the close of evidence, LFI tendered two proposed

  jury instructions on the going-and-coming rule. LFI’s first tendered

  instruction addressed an exception to the going-and-coming rule:

                   An employee who has finished her duties and
                   is driving home from work at the time of the
                   collision is engaged in an act furthering her
                   employer’s interests when the benefit to her
                   employer is of such character or importance
                   that it would have necessitated a trip by
                   someone else if the employee had not been


                                           12
            able to do it in combination with traveling
            home from work.

¶ 25   LFI’s second tendered instruction read,

            An employee is not within the scope and
            course of employment when she has finished
            with her duties and is driving home from work
            at the time of the collision unless at the time of
            the collision she is also engaged in an act
            furthering her employer’s interests.

  As these quotes indicate, both of LFI’s proposed instructions

  referred to “driving home from work.”

¶ 26   After the Suydams’ counsel objected that LFI’s proposed

  instructions did not fit the evidence because Brewer was not driving

  home at the time of the accident, the trial court summarily rejected

  LFI’s tendered instructions. Instead, the trial court gave an

  instruction based on the standard scope of work instruction.

  CJI-Civ. 8:9 (2020) (stock instruction on “Scope of Authority of

  Agent”). The court’s scope of work instruction stated that

            Chelsea Brewer was acting within the scope of
            her employment with [LFI] when Chelsea
            Brewer was doing work that was:

            1.    Assigned by [LFI]; or

            2.  Proper, usual, and necessary to
            accomplish the assigned work; or



                                   13
             3.   Customary in the particular trade or
             business to accomplish the assigned work.

¶ 27    The court also gave an instruction on the parties’ claims and

  defenses. That instruction stated, in part, that

             LFI Fort Pierce denies that Chelsea Brewer was
             acting within the course and scope of her
             employment at the time of the accident.

             ....

             You are to determine whether Chelsea Brewer
             was acting in the course and scope of her
             employment with LFI Fort Pierce at the time of
             the accident.

¶ 28    The jury expressly found that Brewer was acting within the

  scope of her employment with LFI at the time her vehicle struck

  Gary Suydam.

   D.    The Trial Court Did Not Abuse Its Discretion by Declining to
              Instruct the Jury on the Going-and-Coming Rule

¶ 29    The trial court did not abuse its discretion by rejecting LFI’s

  tendered going-and-coming instructions for two reasons. First, the

  evidence introduced at trial showed that Brewer was not driving

  home or to another personal destination at the time her vehicle

  struck Gary Suydam and thus did not support LFI’s proposed

  instructions. Second, the scope of work instruction that the trial

  court gave the jury accurately stated the law applicable to the issue

                                     14
  of whether Brewer had been acting within the scope of her

  employment at the time of the collision.

       1.     The Evidence at Trial Did Not Support LFI’s Proposed Jury
                                     Instructions

¶ 30        LFI’s proposed jury instructions referred to “[a]n employee

  [who] . . . has finished with her duties [and] is driving home from

  work at the time of the collision . . . .” But the evidence showed

  that Brewer was not driving home (or to another personal

  destination) at the time of the collision. Rather, as noted above, she

  was returning to LFI’s office from a job site to which LFI had

  assigned her with two other LFI employees, LFI equipment, and a

  work order. The work order contained the customer’s personnel

  requirements for the following day, which informed LFI how many

  employees to send to the customer’s job site the next day.

  Obtaining the work order thus provided a more than incidental

  benefit to LFI.

¶ 31        The trial court acted within its discretion by rejecting LFI’s

  proposed jury instructions because they assumed facts not in the

  record evidence. See Devenyns, 983 P.2d at 70; Melton, 832 P.2d at

  1072. LFI could not draft a going-and-coming instruction that



                                         15
  conformed to the facts because, as noted above, that rule applies

  only when an employee is “traveling from . . . work to his home or

  other personal destination, after completing his day’s work.”

  Beeson, 43 Colo. App. at 507, 608 P.2d at 371 (quoting Balise, 428
P.2d at 577).

¶ 32    The going-and-coming rule, by definition, could not apply here

  because no evidence showed that Brewer was driving home or to

  another personal destination at the time her vehicle struck Gary

  Suydam. And the trial court had no duty to rewrite LFI’s tendered

  jury instructions, even if they could have been salvaged through

  editing. See Garhart, 95 P.3d at 587.

   2.    The Court’s Scope of Work Instruction Accurately Stated the
                      Law and Applied to the Evidence

¶ 33    The trial court’s instruction on scope of work accurately stated

  the law and was supported by the evidence introduced at trial. The

  instruction properly instructed the jury on the law governing scope

  of work and “as a whole accurately informed the jury of the

  governing law.” Day, 255 P.3d at 1067.

¶ 34    And, as explained above, the evidence showed that LFI derived

  a benefit from Brewer’s use of her vehicle at the time of the



                                    16
  incident, including Brewer’s delivery of the work order advising LFI

  how many employees the customer needed the next day. See

  Stokes, 159 P.3d at 693 (“The employer is liable if the employee’s

  conduct was motivated by an intent to serve the employer’s

  interests and connected to acts the employee was authorized to

  perform.”).

¶ 35     For these reasons, we hold that the trial court did not abuse

  its discretion by rejecting LFI’s tendered instructions on the

  going-and-coming rule.

   II.    The Change in Tecmire’s Status from Defaulted Defendant to
                              Nonparty at Fault

¶ 36     LFI argues that the trial court reversibly erred when, on the

  second day of trial, it changed Tecmire’s status from a defaulted

  defendant to a nonparty at fault (the Tecmire ruling). LFI asserts

  that the Tecmire ruling unfairly prejudiced LFI, and requires a new

  trial, because the ruling improperly (1) shifted the burden of proving

  Tecmire’s liability from the Suydams to LFI; (2) gave the Suydams

  the opportunity “to excuse Tecmire for his negligence through

  expert opinion and argument”; and (3) enabled the Suydams’




                                     17
  counsel “to make prejudicial arguments in closing urging the jury to

  maximize the share of damages apportioned vicariously to LFI.”

¶ 37   We disagree that the trial court erred because, at the

  beginning of trial, the trial court instructed the jury that Tecmire

  was liable to the Suydams and a cause of their damages. In light of

  this instruction, the Tecmire ruling did not prejudice LFI.

                          A.    Standard of Review

¶ 38   We review de novo a trial court’s determination of whether a

  person is a defendant or a nonparty. See Pedge v. RM Holdings,

  Inc., 75 P.3d 1126, 1128 (Colo. App. 2002) (holding that appellate

  courts review de novo whether a defendant was properly designated

  a nonparty at fault).

                           B.    Legal Authority

                1.    Designation of a Nonparty at Fault

¶ 39   In Colorado, defendants in negligence actions are generally

  liable only for their own percentage share of the damages awardable

  to the plaintiff. Stone v. Satriana, 41 P.3d 705, 708-09 (Colo. 2002).

¶ 40   Colorado abolished the concept of joint and several liability in

  tort cases. Under that concept, each defendant, regardless of fault,

  could be held liable for the entire amount of the plaintiff’s damages.


                                     18
  Slack v. Farmers Ins. Exch., 5 P.3d 280, 286 (Colo. 2000). In place

  of the doctrine of joint and several liability, the General Assembly

  adopted section 13-21-111.5(1), C.R.S. 2019, which provides that

             [i]n an action brought as a result of a death or
             an injury to person or property, no defendant
             shall be liable for an amount greater than that
             represented by the degree or percentage of the
             negligence or fault attributable to such
             defendant that produced the claimed injury,
             death, damage, or loss . . . .

  See Union Pac. R.R. Co. v. Martin, 209 P.3d 185, 187-88 (Colo.

  2009). (The doctrine of joint liability survives in conspiracy cases.

  Defendants who “consciously conspire and deliberately pursue a

  common plan or design to commit a tortious act” may still be held

  jointly liable. § 13-21-111.5(4). But joint liability is not an issue in

  this case because the Suydams did not allege a conspiracy.)

¶ 41   Under section 13-21-111.5(3), a jury may consider the

  percentage fault of a nonparty in determining the percentage fault

  of a defendant. In negligence cases involving multiple defendants,

  “each of [the] several wrongdoers is liable for only a portion of a

  plaintiff’s injuries, calculated according to that wrongdoer’s

  percentage of fault,” even if one or more of the wrongdoers is not a




                                     19
  party. Moody v. A.G. Edwards & Sons, Inc., 847 P.2d 215, 217

  (Colo. App. 1992); see Martin, 209 P.3d at 187-88.

¶ 42   If the plaintiff chooses not to join a potentially liable

  wrongdoer as a defendant, section 13-21-111.5(3)(b) allows a

  defendant to designate the wrongdoer as a nonparty at fault for the

  purpose of apportioning liability. See Thompson v. Colo. & E. R.R.

  Co., 852 P.2d 1328, 1329 (Colo. App. 1993). A defendant has a

  financial incentive to minimize its own percentage of negligence or

  fault by informing the jury of all persons who are potentially liable

  for the plaintiff’s damages.

¶ 43   To designate a nonparty, a defendant must file a notice

  identifying the nonparty and providing a brief statement of the basis

  for believing the nonparty is at fault. Id.; see § 13-21-111.5(3)(b).

  The notice must be filed “within ninety days following

  commencement of the action unless the court determines that a

  longer period is necessary.” § 13-21-111.5(3)(b). “The designation

  requirement has been strictly construed.” Thompson, 852 P.2d at

  1329.

¶ 44   An argument that a nonparty is at fault is an affirmative

  defense because it allows the defendant to reduce its liability by


                                     20
  “proving that the blameworthy conduct of other parties or

  nonparties also caused the injury.” Ronald M. Sandgrund &

  Jennifer A. Seidman, Deconstructing Construction Defect Fault

  Allocation and Damages Apportionment—Part I, 40 Colo. Law. 37,

  40-41 (Nov. 2011); Ochoa v. Vered, 212 P.3d 963, 972 (Colo. App.

  2009).

¶ 45   Where a defendant has designated one or more nonparties at

  fault, the “finder of fact is required to return a special verdict . . .

  determining the percentage of negligence or fault attributable to

  each of the parties” and any properly designated nonparties.

  Thompson, 852 P.2d at 1329; see § 13-21-111.5(2).

                            2.   Entry of Default

¶ 46   When “a party against whom a judgment for affirmative relief

  is sought has failed to plead or otherwise defend . . ., the clerk shall

  enter his default.” C.R.C.P. 55(a). “[A]n entry of default establishes

  a party’s liability [and] [t]he allegations in the plaintiff’s complaint

  [concerning the defaulting party] are also deemed admitted.”

  Dickinson v. Lincoln Bldg. Corp., 2015 COA 170M, ¶ 22, 378 P.3d
797, 804 (citations omitted). An entry of default, however, is not

  “an admission regarding damages.” Id. at ¶ 23, 378 P.3d at 804.


                                      21
  And an entry of default is not a default judgment, which a party can

  obtain by following the procedures described in C.R.C.P. 55(b) and

  C.R.C.P. 121, section 1-14.

¶ 47   A court may set aside an entry of default for “good cause.”

  C.R.C.P. 55(c).

                 3.    Dismissal of Defendants by Notice

¶ 48   “[A] plaintiff is the master of his complaint,” Gadeco, LLC v.

  Grynberg, 2018 CO 22, ¶ 17, 415 P.3d 323, 329, and has the option

  to name as defendants any or all potentially liable parties, see, e.g.,

  C.R.C.P. 20(a). A plaintiff may also dismiss “an action . . . without

  order of court . . . [b]y filing a notice of dismissal at any time before

  filing or service by the adverse party of an answer or of a motion for

  summary judgment, whichever first occurs.” C.R.C.P. 41(a)(1)(A). If

  Rule 41(a)(1)(A) does not apply, and the parties do not stipulate to

  dismissal of the defendant, a plaintiff must obtain a court order

  under Rule 41(a)(2) to dismiss the action.

¶ 49   Because Rule 41(a)(1)(A) refers to dismissal of “an action,” it is

  unclear whether a plaintiff may dismiss by notice fewer than all the

  defendants in a case. Prior Colorado cases do not address whether

  a plaintiff may dismiss claims against certain, but not all,


                                     22
defendants in an action through a Rule 41(a)(1)(A) notice. The

federal circuits have split on this issue when interpreting the

analogous federal rule. Compare Harvey Aluminum, Inc. v. Am.

Cyanamid Co., 203 F.2d 105, 108 (2d Cir. 1953) (“Rule 41(a)[(1)]

provides for the voluntary dismissal of an ‘action’ not a ‘claim’; the

wor[d] ‘action’ as used in the Rules denotes the entire controversy,

whereas ‘claim’ refers to what has traditionally been termed ‘cause

of action.’”), and Philip Carey Mfg. Co. v. Taylor, 286 F.2d 782, 785

(6th Cir. 1961) (following the reasoning of Harvey Aluminum), with

Marex Titanic, Inc. v. Wrecked & Abandoned Vessel, 2 F.3d 544, 547

(4th Cir. 1993) (“[W]e reject the Harvey Aluminum exception to the

plain meaning of Rule 41(a)(1)(i)’s text.”), and Plains Growers v.

Ickes-Braun Glasshouses, Inc., 474 F.2d 250, 255 (5th Cir. 1973)

(stating that the cases rejecting Harvey Aluminum’s interpretation of

Fed. R. Civ. P. 41 took the “better view” and holding that a party

may dismiss by notice “such of the defendants as have not served

an answer or motion for summary judgment, despite the fact that

the case might remain pending against other defendants”). See

Grear v. Mulvihill, 207 P.3d 918, 922 (Colo. App. 2009) (holding that

cases interpreting a Federal Rule of Civil Procedure that is


                                  23
  analogous to a Colorado Rule of Civil Procedure are persuasive

  authority).

       C.   The Suydams’ Efforts to Change Tecmire’s Status from a
                     Defaulted Defendant to a Nonparty

¶ 50    Although the procedural history of the Suydams’ efforts to

  change Tecmire’s status from that of defaulted defendant to

  nonparty is convoluted, a summary of that history is necessary to

  understand why LFI contends that the change in Tecmire’s status

  resulted in prejudice to LFI and is grounds for a new trial.

¶ 51    In the months leading up to, and during, the trial, the

  Suydams took several steps, detailed below, to dismiss Tecmire as a

  defendant. Recall that, early in the case, the Suydams obtained an

  entry of default against Tecmire pursuant to C.R.C.P. 55(a) after he

  failed to respond to their complaint.

¶ 52    The sequence of events began with the Suydams’ designation

  of Anne Stodola as an expert witness on engineering, mechanical

  engineering, and accident reconstruction. LFI moved to exclude

  Stodola’s opinion testimony that Tecmire “had insufficient time to

  avoid the collision,” which, LFI argued, would establish that

  Tecmire was not negligent. LFI asserted that this opinion testimony



                                    24
  was inconsistent with the legal effect of the entry of default against

  Tecmire — that he was liable to the Suydams — and improperly

  raised a defense on behalf of Tecmire. The court granted the

  motion.

¶ 53   Four days later, the Suydams filed a motion to dismiss

  Tecmire as a defendant under C.R.C.P. 41(a)(2), which, as explained

  above, allows for dismissal of actions by court order. LFI opposed

  the motion. LFI argued that, if the court dismissed Tecmire as a

  party, the court should “impose as a reasonable term and condition

  of dismissal the continued effect of the entry of default . . . as law of

  the case.” This meant the court should rule that Tecmire was liable

  to the Suydams even though he was no longer a defaulted

  defendant. See Dickinson, ¶ 22, 378 P.3d at 804.

¶ 54   After LFI filed its opposition to the Suydams’ motion for

  dismissal of their claims against Tecmire, the Suydams withdrew

  the motion. In its place, the Suydams filed a notice to dismiss

  Tecmire as a party pursuant to Rule 41(a)(1)(A). As explained

  above, this type of notice effectuates the dismissal of actions (and

  possibly individual claims) without the need for a court order.




                                     25
¶ 55   The next relevant step occurred when the Suydams moved for

  reconsideration of the court’s order excluding Stodola’s expert

  testimony. The court reversed itself and granted the motion, ruling

  that Stodola’s testimony was of “central importance to the disputed

  claims and affirmative defenses in this action.” Despite the

  Suydams’ filing of the Rule 41(a)(1)(A) notice, in granting the

  Suydams’ motion for reconsideration, the court referred to Tecmire

  as a defendant and stated that it “would be improper for an expert

  to misrepresent . . . Tecmire’s defaulted status pursuant to

  C.R.C.P. 55(a) to the jury . . . .” The court concluded that any

  potential prejudice resulting from Stodola’s testimony could be

  “effectively resolved through appropriate jury instructions.”

¶ 56   On the first day of trial, counsel for the Suydams and counsel

  for Brewer and LFI presented arguments on the admissibility of

  Tecmire’s alleged statement to a police officer that Gary Suydam

  had run into Brewer. The admissibility of the statement, which

  LFI’s counsel said contradicted Stodola’s opinion that Tecmire had

  no time to stop before colliding with Gary Suydam, rested on

  whether Tecmire was still a defendant. LFI’s counsel asserted that

  Tecmire remained a defendant and, therefore, Tecmire’s out-of-


                                    26
  court statement was an admissible admission by a party-opponent.

  Counsel for the Suydams disagreed, asserting that the statement

  was inadmissible hearsay because they had dismissed Tecmire from

  the case. (The admissibility of the statement is not an issue in this

  appeal.)

¶ 57   The court said that Tecmire remained a party because he had

  not been dismissed from the case. Later that day, counsel for the

  Suydams asked the court to rule that Tecmire was no longer a

  defendant. The court took the matter under advisement and the

  trial proceeded.

¶ 58   One of the court’s first statements to the jury addressed

  Tecmire’s fault. The court read the jury this instruction before the

  lawyers made their opening statements:

             The Court has determined as a matter of law
             that [Brewer] and [Tecmire] are at fault and a
             cause of the injuries and the losses claimed by
             the [Suydams]. Because the Court has
             determined these issues as a matter of law,
             you must accept them as true. The only issue
             to remain for the jury to determine as to
             [Brewer]’s fault and [Tecmire]’s fault is the
             nature and extent of injuries and amount of
             damages caused by [Brewer’s and Tecmire’s]
             fault, if any.




                                    27
¶ 59   In his opening statement, LFI’s counsel reminded the jury that

  the court had already determined that Tecmire was at fault for the

  Suydams’ injuries and that the jury’s task was to apportion

  damages between Brewer (and, thus, LFI) and Tecmire.

¶ 60   The following day, the court issued the Tecmire ruling, stating,

            I believe it’s necessary for this jury to be able
            to make a determination of relevant fault
            between [Brewer and Tecmire]. [They] were
            both . . . causes — or contributors of causing
            the injuries to the plaintiff. . . . It’s up to the
            jury to determine the relevant fault of each of
            those individuals. . . . As I understand, at [the
            Suydams’] request, I have to treat him as a
            nonparty. So that will be my order as to that.

¶ 61   As of the Tecmire ruling, if not when the Suydams filed their

  Rule 41(a)(1)(A) notice, Tecmire was a nonparty and no longer a

  defaulted defendant. After making the Tecmire ruling, the court did

  not rescind or modify the instruction it had given the jury the

  previous day regarding Tecmire’s liability and role in causing the

  Suydams’ damages. By instructing the jury that Tecmire, now a

  nonparty, was liable to the Suydams, the court, in effect, designated

  Tecmire as a nonparty at fault after the deadline for designating

  nonparties at fault had passed.




                                    28
¶ 62   Later in the trial, Stodola opined that Tecmire “did not have

  time to stop at all [before colliding with Suydam]. He didn’t even

  have time to stop and react to it.” She testified that Brewer, and

  not Tecmire, was at fault for the collision. On cross-examination,

  however, she acknowledged that the trial court had determined that

  Tecmire was negligent, and thus at fault, for the accident.

¶ 63   During closing argument, the Suydams’ counsel minimized

  Tecmire’s role in the accident by asserting that Brewer had placed

  Tecmire in an “emergency situation that did not give him adequate

  time to avoid [Suydam].” Counsel for the Suydams told the jury

  that “the percentage you assign to Chelsea Brewer is the percentage

  for which LFI is responsible. Any portion that you assign to Mr.

  Tecmire, LFI is not responsible for.”

¶ 64   LFI’s counsel reminded the jury in his closing argument that

  the trial court “ha[d] already determined that Mr. Tecmire was

  negligent or at fault” and specifically referenced the jury instruction

  the court had given on the first day of trial. LFI’s counsel asked the

  jury to apportion the majority of the Suydams’ damages to Tecmire,

  arguing that his collision with Gary Suydam, and not his collision

  with Brewer, had caused Gary Suydam’s injuries.


                                    29
¶ 65        In its special verdict form, the jury first found that Brewer was

  acting within the scope of her employment with LFI at the time her

  vehicle struck Gary Suydam and, second, found that LFI was liable

  for Brewer’s negligence. The jury apportioned ninety percent fault

  to Brewer (and by extension LFI) and ten percent fault to Tecmire.

       D.     Even if the Trial Court Erred by Changing Tecmire’s Status
             from a Defaulted Defendant to a Nonparty at Fault, the Error
                                  Did Not Prejudice LFI

        1.     The Tecmire Ruling Did Not Shift the Burden of Proving
                    Tecmire’s Liability from the Suydams to LFI

¶ 66        LFI argues that the Tecmire ruling improperly shifted its

  burden of proof in the middle of the trial. LFI contends that,

  because the designation of a nonparty at fault operates as an

  affirmative defense, once Tecmire became a nonparty at fault,

  rather than a defaulted defendant, LFI bore the burden of proving

  Tecmire’s liability. See § 13-21-111.5(1). For this reason, LFI

  argues that the Tecmire ruling “reversed the burden of proof on

  Tecmire’s liability” and forced LFI to “to prove Tecmire’s negligence

  and liability, facts the parties had assumed as established for more

  than a year.” See Rains v. Barber, 2018 CO 61, ¶ 14, 420 P.3d 969,

  973 (explaining that shifting a party’s burden of proof can



                                        30
  constitute an “irregularity warranting a new trial” under C.R.C.P.

  59(d)(1)).

¶ 67   At no time during the trial, however, did LFI bear the burden

  of proving Tecmire’s “negligence and liability” because the trial

  court instructed the jury on the first day of trial that Tecmire was

  liable to the Suydams and a cause of their damages. Thus, from

  the beginning of the trial, the jury knew that the court had

  determined Tecmire’s liability and that its role as to Tecmire was

  limited to deciding his percentage of liability for the Suydams’

  damages. For this reason, LFI was not required to prove Tecmire’s

  liability on the first day of trial, when the court treated Tecmire as a

  defaulted defendant, or on the last day of trial, when the court

  treated Tecmire as a nonparty at fault.

¶ 68   LFI’s counsel echoed the trial court’s initial instructions in his

  opening statement. He reminded the jury that the court had

  determined that Tecmire was “at fault for causing [the] accident,

  and that his fault was a cause of and contributed to Mr. Suydam’s

  injuries, life care needs, loss of income, all of the impairment, all of

  that.” He told the jury that, because Tecmire’s negligence had been

  established and there was no dispute he was a cause of the


                                     31
  Suydams’ injuries, the jury’s task was limited to “apportion[ing]

  damages, meaning you determine what injuries were caused by the

  first impact when [Suydam] ran into the side of Ms. Brewer’s car,

  and which injuries . . . were the result of Mr. Tecmire[] . . . .”

¶ 69   Similarly, in his closing argument, LFI’s counsel told the jury

  that the court “has determined as a matter of law that defendant

  Chelsea Brewer and nonparty Stephen Tecmire are at fault and that

  their fault was a cause of the injuries, damages, and losses claimed

  by plaintiffs Gary Suydam and Lisa Linch-Suydam.” A comparison

  of LFI’s opening statement and closing argument demonstrates that

  the Tecmire ruling did not place any additional burdens on LFI.

¶ 70   Further, the Tecmire ruling alone did not require LFI to prove

  Tecmire’s percentage of liability to the Suydams. At the time

  Tecmire was a defaulting defendant, LFI had a significant financial

  incentive to argue that Tecmire — and not Brewer, its employee —

  was liable for the vast majority of the Suydams’ damages. And LFI

  surely recognized that the Suydams would argue the opposite point

  — that LFI, the only corporate defendant, should be held liable for

  the vast majority of the Suydams’ damages. Thus, at all times

  during the trial, LFI had a significant financial incentive to argue to


                                      32
  the jury that Tecmire was liable for the vast majority of the

  Suydams’ damages.

¶ 71   Because the court instructed the jury at the beginning and the

  end of the trial that Tecmire was negligent and a cause of the

  Suydams’ injuries — points that LFI’s counsel echoed in his

  opening statement and closing argument — we disagree with LFI

  that the Tecmire ruling prejudiced LFI and is therefore grounds for

  a new trial.

¶ 72   For these reasons, we conclude that, even if the court erred by

  dismissing the Suydams’ claims against Tecmire on the second day

  of trial, the error was harmless because it did not result in unfair

  prejudice to LFI. See Clark v. Buhring, 761 P.2d 266, 268 (Colo.

  App. 1988).

  2.   The Tecmire Ruling Did Not Excuse Tecmire for His Negligence

¶ 73   LFI additionally argues that, as a consequence of the Tecmire

  ruling, Stodola was able to “opin[e] that Tecmire could not have

  avoided the collision and was blameless for it.”

¶ 74   As explained above, Stodola’s testimony was the subject of two

  pretrial motions. Shortly before trial, the trial court ruled that

  Stodola could present her opinions at trial. In its ruling, the court


                                    33
  noted that Stodola’s testimony was of “central importance to the

  disputed claims and affirmative defenses,” including the defendants’

  respective liability to the Suydams.

¶ 75   LFI does not appear to challenge this ruling. But even if LFI

  argues that the trial court erred by deciding before trial that

  Stodola’s opinion testimony was admissible, the court made clear in

  its ruling that it would not permit Stodola to misrepresent Tecmire’s

  default. The court said that any potential prejudice to LFI resulting

  from Stodola’s testimony could be “effectively resolved through

  appropriate jury instructions.”

¶ 76   The court’s statements proved accurate. First, Stodola

  acknowledged on cross-examination that the court had previously

  determined that Tecmire was at fault for the accident. Second, the

  court instructed the jurors that Tecmire was liable for, and a cause

  of, the Suydams’ injuries.

¶ 77   For these reasons, Stodola’s testimony did not prejudice LFI,

  regardless of whether Stodola was able to present her opinions only

  because of the Tecmire ruling.




                                    34
       3.    The Tecmire Ruling Did Not Allow the Suydams’ Counsel to
                    Make Prejudicial Arguments in His Closing

¶ 78        LFI contends that, by virtue of the Tecmire ruling, counsel for

  the Suydams was able to make prejudicial assertions about LFI’s

  liability in his closing argument.

¶ 79        Specifically, LFI argues that the Tecmire ruling allowed the

  Suydams’ counsel to violate section 13-21-111.5(5), which states

  that “the jury shall not be informed as to the effect of its finding as

  to the allocation of fault among two or more defendants.” LFI

  contends that the court’s classification of Tecmire as a nonparty on

  the second day of trial improperly opened the door to the Suydams’

  counsel’s argument in closing that the jury should award the bulk

  of damages against LFI. It asserts that, but for the Tecmire ruling,

  the Suydams’ counsel could not have argued that “[a]ny portion

  that you assign to Mr. Tecmire, LFI is not responsible for. So it is

  only the percentage of fault of Chelsea Brewer for which LFI is

  responsible.”

¶ 80        But even if the Tecmire ruling permitted counsel for the

  Suydams to violate section 13-21-111.5(5) in his closing argument,

  LFI’s counsel did not contemporaneously object when, in closing,



                                        35
  the Suydams’ attorney commented on Tecmire’s and LFI’s share of

  the Suydams’ damages. “If a party fails to make a

  contemporaneous objection to closing argument, objection to its

  propriety is waived.” Salazar v. Am. Sterilizer Co., 5 P.3d 357, 368

  (Colo. App. 2000). LFI cannot attack the Tecmire ruling based on a

  statement in the Suydams’ closing argument to which its attorney

  did not object.

  4.   We Need Not Decide Whether the Rule 41(a)(1)(A) Notice or the
        Tecmire Ruling Changed Tecmire’s Status from a Defaulted
                        Defendant to a Nonparty

¶ 81   Because we hold that the court’s jury instruction on Tecmire’s

  liability avoided any prejudice to LFI resulting from the Tecmire

  ruling, we need not determine whether the Suydams’ Rule

  41(a)(1)(A) notice or the Tecmire ruling effected the change in

  Tecmire’s status. Regardless of the date on which the Suydams’

  claims against Tecmire were dismissed, the court instructed the

  jury from the inception of the trial that Tecmire was liable for, and a

  cause of, the Suydams’ damages.

¶ 82   For these reasons, we hold that the Tecmire ruling did not

  prejudice LFI and, thus, was not an “irregularity in the proceedings”

  that entitled LFI to a new trial. See C.R.C.P. 59(d)(1).


                                    36
       III.   LFI Did Not Preserve Its Challenge to the Jury’s Award of
                Damages for Physical Impairment and Disfigurement

¶ 83      LFI challenges the jury’s award of more than $32 million to

  Suydam for “physical impairment or disfigurement” because (1) it

  allegedly rests on an improper per diem argument and

  (2) Colorado’s legal framework for physical impairment damages is

  unconstitutionally vague. We do not consider these arguments

  because LFI failed to preserve them.

                   A.    The Suydams’ Per Diem Argument

¶ 84      LFI contends that the damages award was improper because

  the jury relied “solely on an arbitrary ‘per diem’ argument” and,

  therefore, the award was “unsupported by the evidence.”

¶ 85      In closing argument, the Suydams’ counsel asserted that Gary

  Suydam should receive more than $32 million in damages as

  compensation for his physical impairment or disfigurement.

  Counsel noted that the experts who had testified made “somewhere

  around $350 an hour to work on this case.” He then stated,

                So let’s say we were to say, [Suydam], at $200
                an hour, and we’ll say 16 hours a day. We
                know that he has spasms in the middle of the
                night and that he can’t control them, but we’ll
                just say 16 hours, not 24 hours. And there
                are 365 days in a year. And there is a life


                                       37
            expectancy in the instruction that you received
            of 27.2 years. And I’ve already done the math
            to multiply these: $31,769,600 for
            impairment. . . . That is a fair and just
            amount in this case.

¶ 86   LFI’s counsel did not contemporaneously object to this

  argument, however. For this reason, LFI did not preserve its

  challenge to the Suydams’ per diem damages argument. See

  Salazar, 5 P.3d at 368.

       B.   The Colorado Statute Authorizing Awards for Physical
                       Impairment or Disfigurement

¶ 87   LFI asserts that, under Colorado law, there is no meaningful

  distinction between damages for “nonpecuniary harm . . . including

  pain and suffering, inconvenience, emotional stress, and

  impairment of the quality of life,” which are subject to a cap, see

  § 13-21-102.5(2)(b), C.R.S. 2019, and damages for physical

  impairment or disfigurement, which are not capped, see § 13-21-

  102.5(5). Thus, LFI argues, juries and judges are forced “to

  speculate whether damages should be assigned to ‘impairment of

  the quality of life,’ on the one hand, or ‘physical impairment’ on the

  other.” LFI asserts that this lack of clear standards allows plaintiffs

  to “avoid statutory caps on noneconomic damages through a



                                    38
  ‘labeling exercise’” to categorize damages for impairment of quality

  of life as damages for physical impairment.

¶ 88   But, at trial, LFI did not challenge the award of damages for

  physical impairment or disfigurement damages to Gary Suydam.

  LFI’s counsel even acknowledged that such damages were

  appropriate given Gary Suydam’s serious injuries.

¶ 89   During the jury instruction conference, LFI’s counsel did not

  object to instructing the jury on damages for physical impairment

  or disfigurement. LFI’s counsel’s objection to the Suydams’

  proposed instruction on such damages narrowly focused on the

  tone of the instruction, which LFI’s counsel argued read “like a

  closing argument.”

¶ 90   Notably, during the instruction conference, LFI’s counsel said,

  “[i]f you say permanent impairment is, and define it, we would be

  amenable to that.” Counsel for LFI further asserted that, “in this

  particular case, with Gary Suydam, it is so obvious that I don’t

  think [a definitional instruction is] necessary.” Moreover, LFI’s

  counsel did not object or otherwise respond when the judge said, “I

  don’t think there is any dispute about damages.” And later during

  the instruction conference, LFI’s counsel advised the court that LFI


                                    39
  had no objections regarding the instructions or verdict forms,

  except as to the court’s rejection of LFI’s proposed instructions on

  the going-and-coming rule.

¶ 91     The instructions and verdict forms broke down Gary Suydam’s

  damages into only two categories — damages for economic loss and

  damages for physical impairment or disfigurement. LFI’s counsel

  did not tender a proposed instruction or verdict form that would

  have allowed the jury to award the type of noneconomic damages

  that are subject to the statutory cap, rather than damages for

  physical impairment or disfigurement.

¶ 92     In light of this record, LFI failed to preserve its argument that

  there is no meaningful distinction between the noneconomic

  damages subject to the cap and damages for physical impairment

  or disfigurement. “C.R.C.P. 51 requires parties to object to alleged

  errors in instructions before they are given to the jury. ‘Only the

  grounds so specified shall be considered . . . on appeal.’ Alleged

  errors that are not objected to are waived.” Harris Grp., Inc. v.

  Robinson, 209 P.3d 1188, 1195 (Colo. App. 2009) (quoting C.R.C.P.

  51).




                                      40
¶ 93   For these reasons, we do not reach the merits of LFI’s

  arguments regarding the damage award to the Suydams.

                            IV.   Conclusion

¶ 94   The trial court’s judgment is affirmed.

       JUDGE NAVARRO and JUDGE TOW concur.




                                   41